                     Case 1:21-cv-01482-GHW Document 29 Filed 02/23/21 Page 1 of 1



Ostrolenk                              845 Third Avenue
                                       New York, New York 10022
                                       212.596.0500
                                                                          Partners
                                                                          Samuel H. Weiner
                                                                                                    Attorneys
                                                                                                    George Brieger
                                                                                                                         Jurisdictions

                                                                          Robert C. Faber           Richard J. Danyko
Faber LLP
                                                                                                                         *DC Bar
                                       Fax 212.382.0888                                                                  **DC & CT Bars
                                                                          Max Moskowitz             Mark A. Farley
                                       www.ostrolenk.com
                                                                          James A. Finder           Marian E. Fundytus
                                       email@ostrolenk.com
Intellectual Property Law                                                 William O. Gray, III      Paul Grandinetti*
                                                                          Kourosh Salehi**          Sean P. McMahon
                                                                          Charles C. Achkar, Ph.D   Ariel S. Peikes
                                                                          Andrew H. Berks, Ph.D



                                                                  February 23, 2021

         VIA ECF
         Hon. Gregory H. Woods
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         Courtroom 12C
         New York, NY 10007-1312

                   Re:      Life Style Futon, Inc., et al v. EasyFit Slipcover LTD. et al
                            Civil Action No.: 1:21-cv-01482-GHW

         Dear Judge Woods:

                 We are counsel to Plaintiffs, Life Style Futon, Inc., and Easy Fit, Inc., in the above-
         captioned matter, and write to confirm compliance with the Court’s direction to serve a copy
         of the Court’s Order (Dkt. No. 22) onto the Defendants. We have been in communication
         with the Defendants via email, and we served the Order onto defendants today via email.

                 While serving copies of the Court’s Order onto Defendants, we also served copies of
         Plaintiffs’ renewed motion seeking entry of a Preliminary Injunction. (Dkt. Nos. 23-28).

                                                                  Respectfully submitted,

                                                                  OSTROLENK FABER LLP

                                                                  /s/Ariel Peikes

                                                                  Max Moskowitz
                                                                  Ariel Peikes
                                                                  845 Third Avenue
                                                                  New York, New York 10022
                                                                  Attorney for Plaintiffs


         MM:ASP




         {02633142.1}
